Benham, Judge,
concurring specially.
I agree wholeheartedly with the majority opinion, and I write separately merely to shed light on the instrumentality of death issue.
Appellant contends that since the victim’s death resulted from his having been bashed with a cooking pot, Saylors v. State, 251 Ga. 735 (309 SE2d 796) (1983) does not apply. However, Saylors at 737, states explicitly that “whatever the implement of death,” a defendant would not be entitled to the instruction in question. Therefore, no distinction need be made between a generically hazardous instrument (i.e., one that, regardless of the manner in which it is used, poses a danger to others) and a non-generically hazardous one (i.e., one that only poses such a danger under specific circumstances). See Wilson v. Good Humor Corp., 757 F2d 1293, 1303 (1985).
*323Decided October 3, 1985.
Timothy W. Floyd, for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Assistant District Attorney, for appellee.